 

Exhibit 10.3

CORSAIR GAMING, INC.

2020 INCENTIVE AWARD PLAN

ARTICLE I.

PURPOSE

The Plan’s purpose is to enhance the Company’s ability to attract, retain and
motivate persons who make (or are expected to make) important contributions to
the Company by providing these individuals with equity ownership opportunities.

ARTICLE II.

DEFINITIONS

As used in the Plan, the following words and phrases will have the meanings
specified below, unless the context clearly indicates otherwise:

2.1 “Administrator” means the Board or a Committee to the extent that the
Board’s powers or authority under the Plan have been delegated to such
Committee. With reference to the Board’s or a Committee’s powers or authority
under the Plan that have been delegated to one or more officers pursuant to
Section 4.2, the term “Administrator” shall refer to such officer(s) unless and
until such delegation has been revoked.

2.2 “Applicable Law” means any applicable law, including without limitation:
(a) provisions of the Code, the Securities Act, the Exchange Act and any rules
or regulations thereunder; (b) corporate, securities, tax or other laws,
statutes, rules, requirements or regulations, whether federal, state, local or
foreign; and (c) rules of any securities exchange or automated quotation system
on which the Shares are listed, quoted or traded.

2.3 “Award” means an Option, Stock Appreciation Right, Restricted Stock award,
Restricted Stock Unit award, Performance Bonus Award, Performance Stock Units
award, Dividend Equivalents award or Other Stock or Cash Based Award granted to
a Participant under the Plan.

2.4 “Award Agreement” means an agreement evidencing an Award, which may be
written or electronic, that contains such terms and conditions as the
Administrator determines, consistent with and subject to the terms and
conditions of the Plan.

2.5 “Board” means the Board of Directors of the Company.

2.6 “Change in Control” shall mean and includes each of the following:

(a) A transaction or series of transactions (other than an offering of Common
Stock to the general public through a registration statement filed with the
Securities and Exchange Commission) whereby any “person” or related “group” of
“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange
Act) directly or indirectly acquires beneficial ownership (within the meaning of
Rules 13d-3 and 13d-5 under the Exchange Act) of securities of the Company
possessing more than 50% of the total combined voting power of the Company’s
securities outstanding immediately after such acquisition; provided, however,
that the following acquisitions shall not constitute a Change in Control:
(i) any acquisition by the Company or any of its Subsidiaries; (ii) any
acquisition by an employee benefit plan maintained by the Company or any of its
Subsidiaries, (iii) any acquisition which complies with Sections 2.6(c)(i),
2.6(c)(ii) and 2.6(c)(iii); or (iv) in respect of an Award held by a particular
Participant, any acquisition by the Participant or any group of persons
including the Participant (or any entity controlled by the Participant or any
group of persons including the Participant); or

(b) The Incumbent Directors cease for any reason to constitute a majority of the
Board;

 

--------------------------------------------------------------------------------

 

(c) The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination, (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:

(i) which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

(ii) after which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 2.6(c)(ii) as beneficially owning 50% or more of the combined voting
power of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction; and

(iii) after which at least a majority of the members of the board of directors
(or the analogous governing body) of the Successor Entity were Board members at
the time of the Board’s approval of the execution of the initial agreement
providing for such transaction; or

(d) The completion of a liquidation or dissolution of the Company.

Notwithstanding the foregoing, in no event shall the exercise by Corsair Group
(Cayman) LP or any successor (“Corsair LP”) of its right to nominate Directors
pursuant to that certain Investor Rights Agreement by and between the Company
and Corsair LP alone constitute a Change in Control (including as a result of a
change in Incumbent Directors), nor will the appointment of new Directors
following Corsair LP’s loss of such right to nominate Directors alone constitute
a Change in Control (including as a result of a change in Incumbent Directors).
Further, if a Change in Control constitutes a payment event with respect to any
Award (or any portion of an Award) that provides for the deferral of
compensation that is subject to Section 409A, to the extent required to avoid
the imposition of additional taxes under Section 409A, the transaction or event
described in subsection (a), (b), (c) or (d) with respect to such Award (or
portion thereof) shall only constitute a Change in Control for purposes of the
payment timing of such Award if such transaction also constitutes a “change in
control event,” as defined in Treasury Regulation Section 1.409A-3(i)(5).

The Administrator shall have full and final authority, which shall be exercised
in its sole discretion, to determine conclusively whether a Change in Control
has occurred pursuant to the above definition, the date of such Change in
Control and any incidental matters relating thereto; provided that any exercise
of authority in conjunction with a determination of whether a Change in Control
is a “change in control event” as defined in Treasury Regulation
Section 1.409A-3(i)(5) shall be consistent with such regulation.

2.7 “Code” means the U.S. Internal Revenue Code of 1986, as amended, and all
regulations, guidance, compliance programs and other interpretative authority
issued thereunder.

2.8 “Committee” means one or more committees or subcommittees of the Board,
which may include one or more Company directors or executive officers, to the
extent permitted by Applicable Law. To the extent required to comply with the
provisions of Rule 16b-3, it is intended that each member of the Committee will
be, at the time the Committee takes any action with respect to an Award that is
subject to Rule 16b-3, a “non-employee director” within the meaning of Rule
16b-3; however, a Committee member’s failure to qualify as a “non-employee
director” within the meaning of Rule 16b-3 will not invalidate any Award granted
by the Committee that is otherwise validly granted under the Plan.

2

--------------------------------------------------------------------------------

 

2.9 “Common Stock” means the common stock of the Company.

2.10 “Company” means Corsair Gaming, Inc., a Delaware corporation, or any
successor.

2.11 “Consultant” means any person, including any adviser, engaged by the
Company or its parent or Subsidiary to render services to such entity if the
consultant or adviser: (i) renders bona fide services to the Company;
(ii) renders services not in connection with the offer or sale of securities in
a capital-raising transaction and does not directly or indirectly promote or
maintain a market for the Company’s securities; and (iii) is a natural person.

2.12 “Designated Beneficiary” means the beneficiary or beneficiaries the
Participant designates, in a manner the Company determines, to receive amounts
due or exercise the Participant’s rights if the Participant dies. Without a
Participant’s effective designation, “Designated Beneficiary” will mean the
Participant’s estate.

2.13 “Director” means a Board member.

2.14 “Disability” means a permanent and total disability under Section 22(e)(3)
of the Code.

2.15 “Dividend Equivalents” means a right granted to a Participant to receive
the equivalent value (in cash or Shares) of dividends paid on a specified number
of Shares. Such Dividend Equivalent shall be converted to cash or additional
Shares, or a combination of cash and Shares, by such formula and at such time
and subject to such limitations as may be determined by the Administrator.

2.16 “Effective Date” has the meaning set forth in Section 11.3.

2.17 “Employee” means any employee of the Company or any of its Subsidiaries.

2.18 “Equity Restructuring” means a nonreciprocal transaction between the
Company and its stockholders, such as a stock dividend, stock split (including a
reverse stock split), spin-off or recapitalization through a large, nonrecurring
cash dividend, that affects the number or kind of Shares (or other Company
securities) or the share price of Common Stock (or other Company securities) and
causes a change in the per share value of the Common Stock underlying
outstanding Awards.

2.19 “Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended,
and all regulations, guidance and other interpretative authority issued
thereunder.

2.20 “Fair Market Value” means, as of any date, the value of a Share determined
as follows: (i) if the Common Stock is listed on any established stock exchange,
the value of a Share will be the closing sales price for a Share as quoted on
such exchange for such date, or if no sale occurred on such date, the last day
preceding such date during which a sale occurred, as reported in The Wall Street
Journal or another source the Administrator deems reliable; (ii) if the Common
Stock is not listed on an established stock exchange but is quoted on a national
market or other quotation system, the value of a Share will be the closing sales
price for a Share on such date, or if no sales occurred on such date, then on
the last date preceding such date during which a sale occurred, as reported in
The Wall Street Journal or another source the Administrator deems reliable; or
(iii) if the Common Stock is not listed on any established stock exchange or
quoted on a national market or other quotation system, the value established by
the Administrator in its sole discretion. Notwithstanding the foregoing, with
respect to any Award granted after the effectiveness of the Company’s
registration statement relating to its initial public offering and prior to the
Public Trading Date, the Fair Market Value shall mean the initial public
offering price of a Share as set forth in the Company’s final prospectus
relating to its initial public offering filed with the Securities and Exchange
Commission.

2.21 “Greater Than 10% Stockholder” means an individual then owning (within the
meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of stock of the Company or any parent corporation or
subsidiary corporation of the Company, as determined in accordance with in
Section 424(e) and (f) of the Code, respectively.

3

--------------------------------------------------------------------------------

 

2.22 “Incentive Stock Option” means an Option that meets the requirements to
qualify as an “incentive stock option” as defined in Section 422 of the Code.

2.23 “Incumbent Directors” shall mean for any period of 12 consecutive months,
individuals who, at the beginning of such period, constitute the Board together
with any new Director(s) (other than a Director designated by a person who shall
have entered into an agreement with the Company to effect a transaction
described in Section 2.6(a) or 2.6(c)) whose election or nomination for election
to the Board was approved by a vote of at least a majority (either by a specific
vote or by approval of the proxy statement of the Company in which such person
is named as a nominee for Director without objection to such nomination) of the
Directors then still in office who either were Directors at the beginning of the
12-month period or whose election or nomination for election was previously so
approved. No individual initially elected or nominated as a director of the
Company as a result of an actual or threatened election contest with respect to
Directors or as a result of any other actual or threatened solicitation of
proxies by or on behalf of any person other than the Board shall be an Incumbent
Director.

2.24 “Nonqualified Stock Option” means an Option that is not an Incentive Stock
Option.

2.25 “Option” means a right granted under Article VI to purchase a specified
number of Shares at a specified price per Share during a specified time period.
An Option may be either an Incentive Stock Option or a Nonqualified Stock
Option.

2.26 “Other Stock or Cash Based Awards” means cash awards, awards of Shares, and
other awards valued wholly or partially by referring to, or are otherwise based
on, Shares or other property.

2.27 “Overall Share Limit” means the sum of (i) 5,125,000 Shares; (ii) any
Shares that are subject to Prior Plan Awards that become available for issuance
under the Plan pursuant to Article V; and (iii) an annual increase on the first
day of each year beginning in 2021 and ending in 2030, equal to the lesser of
(A) 4% of the Shares outstanding (on an as-converted basis) on the last day of
the immediately preceding fiscal year and (B) such smaller number of Shares as
determined by the Board.

2.28 “Participant” means a Service Provider who has been granted an Award.

2.29 “Performance Bonus Award” has the meaning set forth in Section 8.3.

2.30 “Performance Stock Unit” means a right granted to a Participant pursuant to
Section 8.1 and subject to Section 8.2, to receive Shares, the payment of which
is contingent upon achieving certain performance goals or other
performance-based targets established by the Administrator.

2.31 “Permitted Transferee” shall mean, with respect to a Participant, any
“family member” of the Participant, as defined in the General Instructions to
Form S-8 Registration Statement under the Securities Act (or any successor form
thereto), or any other transferee specifically approved by the Administrator
after taking into account Applicable Law.

2.32 “Plan” means this 2020 Incentive Award Plan.

2.33 “Prior Plan” means the Eagletree-Carbide Holdings (Cayman), LP. Equity
Incentive Program, as amended from time to time.

2.34 “Prior Plan Award” means any award, including any option, granted under the
Prior Plan that was assumed by the Company and is outstanding as of the
Effective Date.

2.35 “Public Trading Date” shall mean the first date upon which Common Stock is
listed (or approved for listing) upon notice of issuance on any securities
exchange or designated (or approved for designation) upon notice of issuance as
a national market security on an interdealer quotation system.

4

--------------------------------------------------------------------------------

 

2.36 “Restricted Stock” means Shares awarded to a Participant under Article VII,
subject to certain vesting conditions and other restrictions.

2.37 “Restricted Stock Unit” means an unfunded, unsecured right to receive, on
the applicable settlement date, one Share or an amount in cash or other
consideration determined by the Administrator to be of equal value as of such
settlement date, subject to certain vesting conditions and other restrictions.

2.38 “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act.

2.39 “Section 409A” means Section 409A of the Code.

2.40 “Securities Act” means the Securities Act of 1933, as amended, and all
regulations, guidance and other interpretative authority issued thereunder.

2.41 “Service Provider” means an Employee, Consultant or Director.

2.42 “Shares” means shares of Common Stock.

2.43 “Stock Appreciation Right” or “SAR” means a right granted under Article VI
to receive a payment equal to the excess of the Fair Market Value of a specified
number of Shares on the date the right is exercised over the exercise price set
forth in the applicable Award Agreement.

2.44 “Subsidiary” means any entity (other than the Company), whether domestic or
foreign, in an unbroken chain of entities beginning with the Company if each of
the entities other than the last entity in the unbroken chain beneficially owns,
at the time of the determination, securities or interests representing at least
50% of the total combined voting power of all classes of securities or interests
in one of the other entities in such chain.

2.45 “Substitute Awards” means Awards granted or Shares issued by the Company in
assumption of, or in substitution or exchange for, awards previously granted, or
the right or obligation to make future awards, in each case by a company or
other entity acquired by the Company or any Subsidiary or with which the Company
or any Subsidiary combines.

2.46 “Termination of Service” means:

(a) As to a Consultant, the time when the engagement of a Participant as a
Consultant to the Company or a Subsidiary is terminated for any reason, with or
without cause, including, without limitation, by resignation, discharge, death
or retirement, but excluding terminations where the Consultant simultaneously
commences or remains in employment or service with the Company or any
Subsidiary.

(b) As to a Non-Employee Director, the time when a Participant who is a
Non-Employee Director ceases to be a Director for any reason, including, without
limitation, a termination by resignation, failure to be elected, death or
retirement, but excluding terminations where the Participant simultaneously
commences or remains in employment or service with the Company or any
Subsidiary.

(c) As to an Employee, the time when the employee-employer relationship between
a Participant and the Company or any Subsidiary is terminated for any reason,
including, without limitation, a termination by resignation, discharge, death,
disability or retirement; but excluding terminations where the Participant
simultaneously commences or remains in employment or service with the Company or
any Subsidiary.

The Company, in its sole discretion, shall determine the effect of all matters
and questions relating to any Termination of Service, including, without
limitation, whether a Termination of Service has occurred, whether a Termination
of Service resulted from a discharge for “cause” and all questions of whether
particular leaves of absence constitute a Termination of Service. For purposes
of the Plan, a Participant’s employee-employer relationship or consultancy
relationship shall be deemed to be terminated in the event that the Subsidiary
employing or contracting with such Participant ceases to remain a Subsidiary
following any merger, sale of stock or other

5

--------------------------------------------------------------------------------

 

corporate transaction or event (including, without limitation, a spin-off), even
though the Participant may subsequently continue to perform services for that
entity.

ARTICLE III.

ELIGIBILITY

Service Providers are eligible to be granted Awards under the Plan, subject to
the limitations described herein. No Service Provider shall have any right to be
granted an Award pursuant to the Plan and neither the Company nor the
Administrator is obligated to treat Service Providers, Participants or any other
persons uniformly.

ARTICLE IV.

ADMINISTRATION AND DELEGATION

4.1 Administration.

(a) The Plan is administered by the Administrator. The Administrator has
authority to determine which Service Providers receive Awards, grant Awards and
set Award terms and conditions, subject to the conditions and limitations in the
Plan. The Administrator also has the authority to take all actions and make all
determinations under the Plan, to interpret the Plan and Award Agreements and to
adopt, amend and repeal Plan administrative rules, guidelines and practices as
it deems advisable. The Administrator may correct defects and ambiguities,
supply omissions, reconcile inconsistencies in the Plan or any Award and make
all other determinations that it deems necessary or appropriate to administer
the Plan and any Awards. The Administrator (and each member thereof) is entitled
to, in good faith, rely or act upon any report or other information furnished to
it, him or her by any officer or other employee of the Company or any
Subsidiary, the Company’s independent certified public accountants, or any
executive compensation consultant or other professional retained by the Company
to assist in the administration of the Plan. The Administrator’s determinations
under the Plan are in its sole discretion and will be final, binding and
conclusive on all persons having or claiming any interest in the Plan or any
Award.

(b) Without limiting the foregoing, the Administrator has the exclusive power,
authority and sole discretion to: (i) designate Participants; (ii) determine the
type or types of Awards to be granted to each Participant; (iii) determine the
number of Awards to be granted and the number of Shares to which an Award will
relate; (iv) subject to the limitations in the Plan, determine the terms and
conditions of any Award and related Award Agreement, including, but not limited
to, the exercise price, grant price, purchase price, any performance criteria,
any restrictions or limitations on the Award, any schedule for vesting, lapse of
forfeiture restrictions or restrictions on the exercisability of an Award, and
accelerations, waivers or amendments thereof; (v) determine whether, to what
extent, and under what circumstances an Award may be settled in, or the exercise
price of an Award may be paid in cash, Shares, or other property, or an Award
may be canceled, forfeited, or surrendered; and (vi) make all other decisions
and determinations that may be required pursuant to the Plan or as the
Administrator deems necessary or advisable to administer the Plan.

4.2 Delegation of Authority. To the extent permitted by Applicable Law, the
Board or any Committee may delegate any or all of its powers under the Plan to
one or more Committees or officers of the Company or any of its Subsidiaries;
provided, however, that in no event shall an officer of the Company or any of
its Subsidiaries be delegated the authority to grant Awards to, or amend Awards
held by, the following individuals: (a) individuals who are subject to
Section 16 of the Exchange Act, or (b) officers of the Company or any of its
Subsidiaries or Directors to whom authority to grant or amend Awards has been
delegated hereunder. Any delegation hereunder shall be subject to the
restrictions and limits that the Board or Committee specifies at the time of
such delegation or that are otherwise included in the applicable organizational
documents, and the Board or Committee, as applicable, may at any time rescind
the authority so delegated or appoint a new delegatee. At all times, the
delegatee appointed under this Section 4.2 shall serve in such capacity at the
pleasure of the Board or the Committee, as applicable, and the Board or the
Committee may abolish any committee at any time and re-vest in itself any
previously delegated authority. Further, regardless of any delegation, the Board
or a Committee may, in its discretion, exercise any and all rights and duties as
the Administrator under the Plan delegated thereby, except with respect to
Awards that are

6

--------------------------------------------------------------------------------

 

required to be determined in the sole discretion of the Committee under the
rules of any securities exchange or automated quotation system on which the
Shares are listed, quoted or traded.

ARTICLE V.

STOCK AVAILABLE FOR AWARDS

5.1 Number of Shares. Subject to adjustment under Article IX and the terms of
this Article V, Awards may be made under the Plan covering up to the Overall
Share Limit. As of the Effective Date, the Company will cease granting awards
under the Prior Plan; however, Prior Plan Awards will remain subject to the
terms of the Prior Plan. Shares issued or delivered under the Plan may consist
of authorized but unissued Shares, Shares purchased on the open market or
treasury Shares.

5.2 Share Recycling.

(a) If all or any part of an Award or Prior Plan Award expires, lapses or is
terminated, converted into an award in respect of shares of another entity in
connection with a spin-off or other similar event, exchanged for cash,
surrendered, repurchased, canceled without having been fully exercised or
forfeited, in any case, in a manner that results in the Company acquiring Shares
covered by the Award or Prior Plan Award at a price not greater than the price
(as adjusted to reflect any Equity Restructuring) paid by the Participant for
such Shares or not issuing any Shares covered by the Award or Prior Plan Award,
the unused Shares covered by the Award or Prior Plan Award will, as applicable,
become or again be available for Awards under the Plan. The payment of Dividend
Equivalents in cash in conjunction with any outstanding Awards or Prior Plan
Awards shall not count against the Overall Share Limit.    

(b) In addition, the following Shares shall be available for future grants of
Awards: (i) Shares tendered by a Participant or withheld by the Company in
payment of the exercise price of an Option or any stock option granted under the
Prior Plan; (ii) Shares tendered by the Participant or withheld by the Company
to satisfy any tax withholding obligation with respect to an Award or any award
granted under the Prior Plan; and (iii) Shares subject to a Stock Appreciation
Right that are not issued in connection with the stock settlement of the Stock
Appreciation Right on exercise thereof. Notwithstanding the provisions of this
Section 5.2(b), no Shares may again be optioned, granted or awarded pursuant to
an Incentive Stock Option if such action would cause such Option to fail to
qualify as an incentive stock option under Section 422 of the Code.

5.3 Incentive Stock Option Limitations. Notwithstanding anything to the contrary
herein, no more than 75,000,000 Shares (as adjusted to reflect any Equity
Restructuring) may be issued pursuant to the exercise of Incentive Stock
Options.

5.4 Substitute Awards. In connection with an entity’s merger or consolidation
with the Company or any Subsidiary or the Company’s or any Subsidiary’s
acquisition of an entity’s property or stock, the Administrator may grant Awards
in substitution for any options or other stock or stock-based awards granted
before such merger or consolidation by such entity or its affiliate. Substitute
Awards may be granted on such terms and conditions as the Administrator deems
appropriate, notwithstanding limitations on Awards in the Plan. Substitute
Awards will not count against the Overall Share Limit (nor shall Shares subject
to a Substitute Award be added to the Shares available for Awards under the Plan
as provided above), except that Shares acquired by exercise of substitute
Incentive Stock Options will count against the maximum number of Shares that may
be issued pursuant to the exercise of Incentive Stock Options under the Plan.
Additionally, in the event that a company acquired by the Company or any
Subsidiary or with which the Company or any Subsidiary combines has shares
available under a pre-existing plan approved by stockholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as appropriately adjusted to
reflect the transaction) may be used for Awards under the Plan and shall not
reduce the Shares authorized for grant under the Plan (and Shares subject to
such Awards may again become available for Awards under the Plan as provided
under Section 5.2 above); provided that Awards using such available shares shall
not be made after the date awards or grants could have been made under the terms
of the pre-existing plan, absent the acquisition or combination, and shall only
be made to individuals who were not employees or directors of the Company or any
of its Subsidiaries prior to such acquisition or combination.

7

--------------------------------------------------------------------------------

 

5.5 Non-Employee Director Award Limit. Notwithstanding any provision to the
contrary in the Plan or in any policy of the Company regarding non-employee
director compensation, the sum of the grant date fair value (determined as of
the grant date in accordance with Financial Accounting Standards Board
Accounting Standards Codification Topic 718, or any successor thereto) of all
equity-based Awards and the maximum amount that may become payable pursuant to
all cash-based Awards that may be granted to a Service Provider as compensation
for services as a Non-Employee Director during any calendar year shall not
exceed $1,000,000 for such Service Provider’s first year of service as a
Non-Employee Director and $500,000 for each year thereafter.

ARTICLE VI.

STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

6.1 General. The Administrator may grant Options or Stock Appreciation Rights to
one or more Service Providers, subject to such terms and conditions not
inconsistent with the Plan as the Administrator shall determine. The
Administrator will determine the number of Shares covered by each Option and
Stock Appreciation Right, the exercise price of each Option and Stock
Appreciation Right and the conditions and limitations applicable to the exercise
of each Option and Stock Appreciation Right. A Stock Appreciation Right will
entitle the Participant (or other person entitled to exercise the Stock
Appreciation Right) to receive from the Company upon exercise of the exercisable
portion of the Stock Appreciation Right an amount determined by multiplying the
excess, if any, of the Fair Market Value of one Share on the date of exercise
over the exercise price per Share of the Stock Appreciation Right by the number
of Shares with respect to which the Stock Appreciation Right is exercised,
subject to any limitations of the Plan or that the Administrator may impose and
payable in cash, Shares valued at Fair Market Value on the date of exercise or a
combination of the two as the Administrator may determine or provide in the
Award Agreement.

6.2 Exercise Price. The Administrator will establish each Option’s and Stock
Appreciation Right’s exercise price and specify the exercise price in the Award
Agreement. Subject to Section 6.6, the exercise price will not be less than 100%
of the Fair Market Value on the grant date of the Option or Stock Appreciation
Right. Notwithstanding the foregoing, in the case of an Option or Stock
Appreciation Right that is a Substitute Award, the exercise price per share of
the Shares subject to such Option or Stock Appreciation Right, as applicable,
may be less than the Fair Market Value per share on the date of grant; provided
that the exercise price of any Substitute Award shall be determined in
accordance with the applicable requirements of Section 424 and 409A of the Code.

6.3 Duration of Options. Subject to Section 6.6, each Option or Stock
Appreciation Right will be exercisable at such times and as specified in the
Award Agreement, provided that the term of an Option or Stock Appreciation Right
will not exceed ten years; provided, further, that, unless otherwise determined
by the Administrator, (a) no portion of an Option or Stock Appreciation Right
which is unexercisable at a Participant’s Termination of Service shall
thereafter become exercisable and (b) the portion of an Option or Stock
Appreciation Right that is unexercisable at a Participant’s Termination of
Service shall automatically expire on the date of such Termination of Service.
Notwithstanding the foregoing, if the Participant, prior to the end of the term
of an Option or Stock Appreciation Right, commits an act of “cause” (as
determined by the Administrator), or violates any non-competition,
non-solicitation or confidentiality provisions of any employment contract,
confidentiality and nondisclosure agreement or other agreement between the
Participant and the Company or any of its Subsidiaries, the right to exercise
the Option or Stock Appreciation Right, as applicable, may be terminated by the
Company and the Company may suspend the Participant’s right to exercise the
Option or Stock Appreciation Right when it reasonably believes that the
Participant may have participated in any such act or violation.

6.4 Exercise. Options and Stock Appreciation Rights may be exercised by
delivering to the Company (or such other person or entity designated by the
Administrator) a notice of exercise, in a form and manner the Company approves
(which may be written, electronic or telephonic and may contain representations
and warranties deemed advisable by the Administrator), signed or authenticated
by the person authorized to exercise the Option or Stock Appreciation Right,
together with, as applicable, payment in full of (a) the exercise price for the
number of Shares for which the Option is exercised in a manner specified in
Section 6.5 and (b) all applicable taxes in a manner specified in Section 10.5.
The Administrator may, in its discretion, limit exercise with respect to
fractional Shares and require that any partial exercise of an Option or Stock
Appreciation Right be with respect to a minimum number of Shares.

8

--------------------------------------------------------------------------------

 

6.5 Payment Upon Exercise. The Administrator shall determine the methods by
which payment of the exercise price of an Option shall be made, including,
without limitation:

(a) cash, check or wire transfer of immediately available funds; provided that
the Company may limit the use of one of the foregoing methods if one or more of
the methods below is permitted;

(b) if there is a public market for Shares at the time of exercise, unless the
Company otherwise determines, (A) delivery (including electronically or
telephonically to the extent permitted by the Company) of a notice that the
Participant has placed a market sell order with a broker acceptable to the
Company with respect to Shares then issuable upon exercise of the Option and
that the broker has been directed to deliver promptly to the Company funds
sufficient to pay the exercise price, or (B) the Participant’s delivery to the
Company of a copy of irrevocable and unconditional instructions to a broker
acceptable to the Company to deliver promptly to the Company an amount
sufficient to pay the exercise price by cash, wire transfer of immediately
available funds or check; provided that such amount is paid to the Company at
such time as may be required by the Company;

(c) to the extent permitted by the Administrator, delivery (either by actual
delivery or attestation) of Shares owned by the Participant valued at their Fair
Market Value on the date of delivery;

(d) to the extent permitted by the Administrator, surrendering Shares then
issuable upon the Option’s exercise valued at their Fair Market Value on the
exercise date;

(e) to the extent permitted by the Administrator, delivery of a promissory note
or any other lawful consideration; or

(f) to the extent permitted by the Administrator, any combination of the above
payment forms.

6.6 Additional Terms of Incentive Stock Options. The Administrator may grant
Incentive Stock Options only to employees of the Company, any of its present or
future parent or subsidiary corporations, as defined in Sections 424(e) or
(f) of the Code, respectively, and any other entities the employees of which are
eligible to receive Incentive Stock Options under the Code. If an Incentive
Stock Option is granted to a Greater Than 10% Stockholder, the exercise price
will not be less than 110% of the Fair Market Value on the Option’s grant date,
and the term of the Option will not exceed five years. All Incentive Stock
Options (and Award Agreements related thereto) will be subject to and construed
consistently with Section 422 of the Code. By accepting an Incentive Stock
Option, the Participant agrees to give prompt notice to the Company of
dispositions or other transfers (other than in connection with a Change in
Control) of Shares acquired under the Option made within (a) two years from the
grant date of the Option or (b) one year after the transfer of such Shares to
the Participant, specifying the date of the disposition or other transfer and
the amount the Participant realized, in cash, other property, assumption of
indebtedness or other consideration, in such disposition or other transfer.
Neither the Company nor the Administrator will be liable to a Participant, or
any other party, if an Incentive Stock Option fails or ceases to qualify as an
“incentive stock option” under Section 422 of the Code. Any Incentive Stock
Option or portion thereof that fails to qualify as an “incentive stock option”
under Section 422 of the Code for any reason, including becoming exercisable
with respect to Shares having a fair market value exceeding the $100,000
limitation under Treasury Regulation Section 1.422-4, will be a Nonqualified
Stock Option.

ARTICLE VII.

RESTRICTED STOCK; RESTRICTED STOCK UNITS

7.1 General. The Administrator may grant Restricted Stock, or the right to
purchase Restricted Stock, to any Service Provider, subject to forfeiture or the
Company’s right to repurchase all or part of such shares at their issue price or
other stated or formula price from the Participant if conditions the
Administrator specifies in the Award Agreement are not satisfied before the end
of the applicable restriction period or periods that the Administrator
establishes for such Award. In addition, the Administrator may grant Restricted
Stock Units, which may be subject to vesting and forfeiture conditions during
the applicable restriction period or periods, as set forth in an Award
Agreement, to Service Providers. The Administrator shall establish the purchase
price, if any, and form of payment

9

--------------------------------------------------------------------------------

 

for Restricted Stock and Restricted Stock Units; provided, however, that if a
purchase price is charged, such purchase price shall be no less than the par
value, if any, of the Shares to be purchased, unless otherwise permitted by
Applicable Law. In all cases, legal consideration shall be required for each
issuance of Restricted Stock and Restricted Stock Units to the extent required
by Applicable Law. The Award Agreement for each Restricted Stock and Restricted
Stock Unit Award shall set forth the terms and conditions not inconsistent with
the Plan as the Administrator shall determine.

7.2 Restricted Stock.

(a) Stockholder Rights. Unless otherwise determined by the Administrator, each
Participant holding shares of Restricted Stock will be entitled to all the
rights of a stockholder with respect to such Shares, subject to the restrictions
in the Plan and/or the applicable Award Agreement, including the right to
receive all dividends and other distributions paid or made with respect to the
Shares to the extent such dividends and other distributions have a record date
that is on or after the date on which such Participant becomes the record holder
of such Shares; provided, however, that with respect to a share of Restricted
Stock subject to restrictions or vesting conditions as described in Section 8.3,
except in connection with a spin-off or other similar event as otherwise
permitted under Section 9.2, dividends which are paid to Company stockholders
prior to the removal of restrictions and satisfaction of vesting conditions
shall only be paid to the Participant to the extent that the restrictions are
subsequently removed and the vesting conditions are subsequently satisfied and
the share of Restricted Stock vests.

(b) Stock Certificates. The Company may require that the Participant deposit in
escrow with the Company (or its designee) any stock certificates issued in
respect of shares of Restricted Stock, together with a stock power endorsed in
blank.

(c) Section 83(b) Election. If a Participant makes an election under
Section 83(b) of the Code to be taxed with respect to the Restricted Stock as of
the date of transfer of the Restricted Stock rather than as of the date or dates
upon which such Participant would otherwise be taxable under Section 83(a) of
the Code, such Participant shall be required to deliver a copy of such election
to the Company promptly after filing such election with the Internal Revenue
Service along with proof of the timely filing thereof.

7.3 Restricted Stock Units. The Administrator may provide that settlement of
Restricted Stock Units will occur upon or as soon as reasonably practicable
after the Restricted Stock Units vest or will instead be deferred, on a
mandatory basis or at the Participant’s election, subject to compliance with
Applicable Law.

ARTICLE VIII.

OTHER TYPES OF AWARDS

8.1 General. The Administrator may grant Performance Stock Units awards,
Performance Bonus Awards, Dividend Equivalents or Other Stock or Cash Based
Awards, to one or more Service Providers, in such amounts and subject to such
terms and conditions not inconsistent with the Plan as the Administrator shall
determine.

8.2 Performance Stock Unit Awards. Each Performance Stock Units award shall be
denominated in a number of Shares or in unit equivalents of Shares and/or units
of value (including a dollar value of Shares) and may be linked to any one or
more of performance or other specific criteria, including service to the Company
or Subsidiaries, determined to be appropriate by the Administrator, in each case
on a specified date or dates or over any period or periods determined by the
Administrator. In making such determinations, the Administrator may consider
(among such other factors as it deems relevant in light of the specific type of
award) the contributions, responsibilities and other compensation of the
particular Participant.

8.3 Performance Bonus Awards. Each right to receive a bonus granted under this
Section 8.3 shall be denominated in the form of cash (but may be payable in
cash, stock or a combination thereof) (a “Performance Bonus Award”) and shall be
payable upon the attainment of performance goals that are established by the
Administrator and relate to one or more of performance or other specific
criteria, including service to the Company

10

--------------------------------------------------------------------------------

 

or Subsidiaries, in each case on a specified date or dates or over any period or
periods determined by the Administrator.

8.4 Dividend Equivalents. If the Administrator provides, an Award (other than an
Option or Stock Appreciation Right) may provide a Participant with the right to
receive Dividend Equivalents. Dividend Equivalents may be paid currently or
credited to an account for the Participant, settled in cash or Shares and
subject to the same restrictions on transferability and forfeitability as the
Award with respect to which the Dividend Equivalents are granted and subject to
other terms and conditions as set forth in the Award Agreement. Notwithstanding
anything to the contrary herein, Dividend Equivalents with respect to an Award
subject to vesting shall either (i) to the extent permitted by Applicable Law,
not be paid or credited or (ii) be accumulated and subject to vesting to the
same extent as the related Award. All such Dividend Equivalents shall be paid at
such time as the Administrator shall specify in the applicable Award Agreement.

8.5 Other Stock or Cash Based Awards. Other Stock or Cash Based Awards may be
granted to Participants, including Awards entitling Participants to receive cash
or Shares to be delivered in the future and annual or other periodic or
long-term cash bonus awards (whether based on specified performance criteria or
otherwise), in each case subject to any conditions and limitations in the Plan.
Such Other Stock or Cash Based Awards will also be available as a payment form
in the settlement of other Awards, as standalone payments and as payment in lieu
of compensation to which a Participant is otherwise entitled. Other Stock or
Cash Based Awards may be paid in Shares, cash or other property, as the
Administrator determines. Subject to the provisions of the Plan, the
Administrator will determine the terms and conditions of each Other Stock or
Cash Based Award, including any purchase price, performance goal(s), transfer
restrictions, and vesting conditions, which will be set forth in the applicable
Award Agreement. Except in connection with a spin-off or other similar event as
otherwise permitted under Article IX, dividends that are paid prior to vesting
of any Other Stock or Cash Based Award shall only be paid to the applicable
Participant to the extent that the vesting conditions are subsequently satisfied
and the Other Stock or Cash Based Award vests.

ARTICLE IX.

ADJUSTMENTS FOR CHANGES IN COMMON STOCK

AND CERTAIN OTHER EVENTS

9.1 Equity Restructuring. In connection with any Equity Restructuring,
notwithstanding anything to the contrary in this Article IX the Administrator
will equitably adjust the terms of the Plan and each outstanding Award as it
deems appropriate to reflect the Equity Restructuring, which may include
(i) adjusting the number and type of securities subject to each outstanding
Award and/or with respect to which Awards may be granted under the Plan
(including, but not limited to, adjustments of the limitations in Article V
hereof on the maximum number and kind of shares that may be issued);
(ii) adjusting the terms and conditions of (including the grant or exercise
price), and the performance goals or other criteria included in, outstanding
Awards; and (iii) granting new Awards or making cash payments to Participants.
The adjustments provided under this Section 9.1 will be nondiscretionary and
final and binding on all interested parties, including the affected Participant
and the Company; provided that the Administrator will determine whether an
adjustment is equitable.

9.2 Corporate Transactions. In the event of any dividend or other distribution
(whether in the form of cash, Common Stock, other securities, or other
property), reorganization, merger, consolidation, split-up, spin off,
combination, amalgamation, repurchase, recapitalization, liquidation,
dissolution, or sale, transfer, exchange or other disposition of all or
substantially all of the assets of the Company, or sale or exchange of Common
Stock or other securities of the Company, Change in Control, issuance of
warrants or other rights to purchase Common Stock or other securities of the
Company, other similar corporate transaction or event, other unusual or
nonrecurring transaction or event affecting the Company or its financial
statements or any change in any Applicable Law or accounting principles, the
Administrator, on such terms and conditions as it deems appropriate, either by
the terms of the Award or by action taken prior to the occurrence of such
transaction or event (except that action to give effect to a change in
Applicable Law or accounting principles may be made within a reasonable period
of time after such change) and either automatically or upon the Participant’s
request, is hereby authorized to take any one or more of the following actions
whenever the Administrator determines that such action is appropriate in order
to (x) prevent dilution or enlargement of the benefits or potential benefits
intended by the Company to be made available under the

11

--------------------------------------------------------------------------------

 

Plan or with respect to any Award granted or issued under the Plan, (y) to
facilitate such transaction or event or (z) give effect to such changes in
Applicable Law or accounting principles:

(a) To provide for the cancellation of any such Award in exchange for either an
amount of cash and/or other property with a value equal to the amount that could
have been obtained upon the exercise or settlement of the vested portion of such
Award or realization of the Participant’s rights under the vested portion of
such Award, as applicable; provided that, if the amount that could have been
obtained upon the exercise or settlement of the vested portion of such Award or
realization of the Participant’s rights, in any case, is equal to or less than
zero, then the Award may be terminated without payment;

(b) To provide that such Award shall vest and, to the extent applicable, be
exercisable as to all Shares (or other property) covered thereby,
notwithstanding anything to the contrary in the Plan or the provisions of such
Award;

(c) To provide that such Award be assumed by the successor or survivor
corporation or entity, or a parent or subsidiary thereof, or shall be
substituted for by awards covering the stock of the successor or survivor
corporation or entity, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and/or applicable exercise or
purchase price, in all cases, as determined by the Administrator;

(d) To make adjustments in the number and type of shares of Common Stock (or
other securities or property) subject to outstanding Awards and/or with respect
to which Awards may be granted under the Plan (including, but not limited to,
adjustments of the limitations in Article V hereof on the maximum number and
kind of shares which may be issued) and/or in the terms and conditions of
(including the grant or exercise price), and the criteria included in,
outstanding Awards;

(e) To replace such Award with other rights or property selected by the
Administrator; and/or

(f) To provide that the Award will terminate and cannot vest, be exercised or
become payable after the applicable event.

9.3 Change in Control.

(a) Notwithstanding any other provision of the Plan, in the event of a Change in
Control, unless the Administrator elects to (i) terminate an Award in exchange
for cash, rights or property, or (ii) cause an Award to become fully exercisable
and no longer subject to any forfeiture restrictions prior to the consummation
of a Change in Control, pursuant to Section 9.2, (A) such Award (other than any
portion subject to performance-based vesting) shall continue in effect or be
assumed or an equivalent Award substituted by the successor corporation or a
parent or subsidiary of the successor corporation and (B) the portion of such
Award subject to performance-based vesting shall be subject to the terms and
conditions of the applicable Award Agreement and, in the absence of applicable
terms and conditions, the Administrator’s discretion.

(b) In the event that the successor corporation in a Change in Control refuses
to assume or substitute for an Award (other than any portion subject to
performance-based vesting), the Administrator shall cause such Award to become
fully vested and, if applicable, exercisable immediately prior to the
consummation of such transaction and all forfeiture restrictions on such Award
to lapse and, to the extent unexercised upon the consummation of such
transaction, to terminate in exchange for cash, rights or other property. The
Administrator shall notify the Participant of any Award that becomes exercisable
pursuant to the preceding sentence that such Award shall be fully exercisable
for a period of fifteen (15) days from the date of such notice, contingent upon
the occurrence of the Change in Control, and such Award shall terminate upon the
consummation of the Change in Control in accordance with the preceding sentence.

(c) For the purposes of this Section 9.3, an Award shall be considered assumed
if, following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) received in the Change in Control by holders of Common Stock for each
Share held on the effective date of the

12

--------------------------------------------------------------------------------

 

transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the Change in Control
was not solely common stock of the successor corporation or its parent, the
Administrator may, with the consent of the successor corporation, provide for
the consideration to be received upon the exercise of the Award, for each Share
subject to an Award, to be solely common stock of the successor corporation or
its parent equal in fair market value to the per-share consideration received by
holders of Common Stock in the Change in Control.

9.4 Administrative Stand Still. In the event of any pending stock dividend,
stock split, combination or exchange of shares, merger, consolidation or other
distribution (other than normal cash dividends) of Company assets to
stockholders, or any other extraordinary transaction or change affecting the
Shares or the share price of Common Stock (including any Equity Restructuring or
any securities offering or other similar transaction) or for reasons of
administrative convenience or to facilitate compliance with any Applicable Law,
the Company may refuse to permit the exercise or settlement of one or more
Awards for such period of time as the Company may determine to be reasonably
appropriate under the circumstances.

9.5 General. Except as expressly provided in the Plan or the Administrator’s
action under the Plan, no Participant will have any rights due to any
subdivision or consolidation of Shares of any class, dividend payment, increase
or decrease in the number of Shares of any class or dissolution, liquidation,
merger, or consolidation of the Company or other corporation. Except as
expressly provided with respect to an Equity Restructuring under Section 9.1
above or the Administrator’s action under the Plan, no issuance by the Company
of Shares of any class, or securities convertible into Shares of any class, will
affect, and no adjustment will be made regarding, the number of Shares subject
to an Award or the Award’s grant or exercise price. The existence of the Plan,
any Award Agreements and the Awards granted hereunder will not affect or
restrict in any way the Company’s right or power to make or authorize (i) any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, (ii) any merger, consolidation, spinoff,
dissolution or liquidation of the Company or sale of Company assets or (iii) any
sale or issuance of securities, including securities with rights superior to
those of the Shares or securities convertible into or exchangeable for Shares.

ARTICLE X.

PROVISIONS APPLICABLE TO AWARDS

10.1 Transferability.

(a) No Award may be sold, assigned, transferred, pledged or otherwise
encumbered, either voluntarily or by operation of law, except by will or the
laws of descent and distribution, or, subject to the Administrator’s consent,
pursuant to a domestic relations order, unless and until such Award has been
exercised and/or the Shares underlying such Award have been issued, and all
restrictions applicable to such Shares have lapsed. During the life of a
Participant, Awards will be exercisable only by the Participant, unless it has
been disposed of pursuant to a domestic relations order. After the death of a
Participant, any exercisable portion of an Award may, prior to the time when
such portion becomes unexercisable under the Plan or the applicable Award
Agreement, be exercised by the Participant’s personal representative or by any
person empowered to do so under the deceased Participant’s will or under the
then-Applicable Law of descent and distribution. References to a Participant, to
the extent relevant in the context, will include references to a transferee
approved by the Administrator.

(b) Notwithstanding Section 10.1(a), the Administrator, in its sole discretion,
may determine to permit a Participant or a Permitted Transferee of such
Participant to transfer an Award other than an Incentive Stock Option (unless
such Incentive Stock Option is intended to become a Nonqualified Stock Option)
to any one or more Permitted Transferees of such Participant, subject to the
following terms and conditions: (i) an Award transferred to a Permitted
Transferee shall not be assignable or transferable by the Permitted Transferee
other than (A) to another Permitted Transferee of the applicable Participant or
(B) by will or the laws of descent and distribution or, subject to the consent
of the Administrator, pursuant to a domestic relations order; (ii) an Award
transferred to a Permitted Transferee shall continue to be subject to all the
terms and conditions of the Award as applicable to the original Participant
(other than the ability to further transfer the Award to any Person other than
another Permitted Transferee of the applicable Participant); (iii) the
Participant (or transferring Permitted Transferee) and the receiving Permitted
Transferee shall execute any and all documents requested by the Administrator,
including, without

13

--------------------------------------------------------------------------------

 

limitation documents to (A) confirm the status of the transferee as a Permitted
Transferee, (B) satisfy any requirements for an exemption for the transfer under
Applicable Law and (C) evidence the transfer; and (iv) any transfer of an Award
to a Permitted Transferee shall be without consideration, except as required by
Applicable Law. In addition, and further notwithstanding Section 10.1(a), the
Administrator, in its sole discretion, may determine to permit a Participant to
transfer Incentive Stock Options to a trust that constitutes a Permitted
Transferee if, under Section 671 of the Code and other Applicable Law, the
Participant is considered the sole beneficial owner of the Incentive Stock
Option while it is held in the trust.

(c) Notwithstanding Section 10.1(a), a Participant may, in the manner determined
by the Administrator, designate a Designated Beneficiary. A Designated
Beneficiary, legal guardian, legal representative, or other person claiming any
rights pursuant to the Plan is subject to all terms and conditions of the Plan
and any Award Agreement applicable to the Participant and any additional
restrictions deemed necessary or appropriate by the Administrator. If the
Participant is married or a domestic partner in a domestic partnership qualified
under Applicable Law and resides in a community property state, a designation of
a person other than the Participant’s spouse or domestic partner, as applicable,
as the Participant’s Designated Beneficiary with respect to more than 50% of the
Participant’s interest in the Award shall not be effective without the prior
written or electronic consent of the Participant’s spouse or domestic partner.
Subject to the foregoing, a beneficiary designation may be changed or revoked by
a Participant at any time; provided that the change or revocation is delivered
in writing to the Administrator prior to the Participant’s death.

10.2 Documentation. Each Award will be evidenced in an Award Agreement in such
form as the Administrator determines in its discretion. Each Award may contain
such terms and conditions as are determined by the Administrator in its sole
discretion, to the extent not inconsistent with those set forth in the Plan.

10.3 Discretion. Except as the Plan otherwise provides, each Award may be made
alone or in addition or in relation to any other Award. The terms of each Award
to a Participant need not be identical, and the Administrator need not treat
Participants or Awards (or portions thereof) uniformly.

10.4 Changes in Participant’s Status. The Administrator will determine how the
disability, death, retirement, authorized leave of absence or any other change
or purported change in a Participant’s Service Provider status affects an Award
and the extent to which, and the period during which, the Participant, the
Participant’s legal representative, conservator, guardian or Designated
Beneficiary may exercise rights under the Award, if applicable. Except to the
extent otherwise required by law or expressly authorized by the Company or by
the Company’s written policy on leaves of absence, no Service credit shall be
given for vesting purposes for any period the Participant is on a leave of
absence.

10.5 Withholding. Each Participant must pay the Company, or make provision
satisfactory to the Administrator for payment of, any taxes required by law to
be withheld in connection with such Participant’s Awards by the date of the
event creating the tax liability. The Company may deduct an amount sufficient to
satisfy such tax obligations from any payment of any kind otherwise due to a
Participant. The amount deducted shall be determined by the Company and may be
up to, but no greater than, the aggregate amount of such obligations based on
the maximum statutory withholding rates in the applicable Participant’s
jurisdiction for federal, state, local and foreign income tax and payroll tax
purposes that are applicable to such taxable income. Subject to any Company
insider trading policy (including blackout periods), Participants may satisfy
such tax obligations (i) in cash, by wire transfer of immediately available
funds, by check made payable to the order of the Company; provided that the
Company may limit the use of one of the foregoing methods if one or more of the
exercise methods below is permitted, (ii) to the extent permitted by the
Administrator, in whole or in part by delivery of Shares, including Shares
delivered by attestation and Shares retained from the Award creating the tax
obligation, valued at their Fair Market Value on the date of delivery, (iii) if
there is a public market for Shares at the time the tax obligations are
satisfied, unless the Administrator otherwise determines, (A) delivery
(including electronically or telephonically to the extent permitted by the
Company) of a notice that the Participant has placed a market sell order with a
broker acceptable to the Company with respect to Shares then issuable upon
exercise of the Option and that the broker has been directed to deliver promptly
to the Company funds sufficient to satisfy the tax obligations, or (B) the
Participant’s delivery to the Company of a copy of irrevocable and unconditional
instructions to a broker acceptable to the Company to deliver promptly to the
Company an amount sufficient to satisfy the tax withholding by cash, wire
transfer of immediately available funds or check; provided that such amount is
paid to the Company at such

14

--------------------------------------------------------------------------------

 

time as may be required by the Company, (iv) to the extent permitted by the
Administrator, delivery of a promissory note or any other lawful consideration
or (v) to the extent permitted by the Administrator, any combination of the
foregoing payment forms. If any tax withholding obligation will be satisfied
under clause (ii) of the immediately preceding sentence by the Company’s
retention of Shares from the Award creating the tax obligation and there is a
public market for Shares at the time the tax obligation is satisfied, the
Company may elect to instruct any brokerage firm determined acceptable to the
Company for such purpose to sell on the applicable Participant’s behalf some or
all of the Shares retained and to remit the proceeds of the sale to the Company
or its designee, and each Participant’s acceptance of an Award under the Plan
will constitute the Participant’s authorization to the Company and instruction
and authorization to such brokerage firm to complete the transactions described
in this sentence.

10.6 Amendment of Award; Repricing. The Administrator may amend, modify or
terminate any outstanding Award, including by substituting another Award of the
same or a different type, changing the exercise or settlement date, and
converting an Incentive Stock Option to a Nonqualified Stock Option. The
Participant’s consent to such action will be required unless (i) the action,
taking into account any related action, does not materially and adversely affect
the Participant’s rights under the Award, or (ii) the change is permitted under
Article IX or pursuant to Section 11.6. In addition, the Administrator shall,
without the approval of the stockholders of the Company, have the authority to
(a) amend any outstanding Option or Stock Appreciation Right to reduce its
exercise price per Share, or (b) cancel any Option or Stock Appreciation Right
in exchange for cash or another Award.

10.7 Conditions on Delivery of Stock. The Company will not be obligated to
deliver any Shares under the Plan or remove restrictions from Shares previously
delivered under the Plan until (i) all Award conditions have been met or removed
to the Company’s satisfaction, (ii) as determined by the Company, all other
legal matters regarding the issuance and delivery of such Shares have been
satisfied, including any applicable securities laws and stock exchange or stock
market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Administrator
deems necessary or appropriate to satisfy Applicable Law. The Company’s
inability to obtain authority from any regulatory body having jurisdiction,
which the Administrator determines is necessary to the lawful issuance and sale
of any securities, will relieve the Company of any liability for failing to
issue or sell such Shares as to which such requisite authority has not been
obtained.

10.8 Acceleration. The Administrator may at any time provide that any Award will
become immediately vested and fully or partially exercisable, free of some or
all restrictions or conditions, or otherwise fully or partially realizable.

ARTICLE XI.

MISCELLANEOUS

11.1 No Right to Employment or Other Status. No person will have any claim or
right to be granted an Award, and the grant of an Award will not be construed as
giving a Participant the right to continue employment or any other relationship
with the Company. The Company expressly reserves the right at any time to
dismiss or otherwise terminate its relationship with a Participant free from any
liability or claim under the Plan or any Award, except as expressly provided in
an Award Agreement or other written agreement between the Participant and the
Company or any Subsidiary.

11.2 No Rights as Stockholder; Certificates. Subject to the Award Agreement, no
Participant or Designated Beneficiary will have any rights as a stockholder with
respect to any Shares to be distributed under an Award until becoming the record
holder of such Shares. Notwithstanding any other provision of the Plan, unless
the Administrator otherwise determines or Applicable Law requires, the Company
will not be required to deliver to any Participant certificates evidencing
Shares issued in connection with any Award and instead such Shares may be
recorded in the books of the Company (or, as applicable, its transfer agent or
stock plan administrator). The Company may place legends on any share
certificate or book entry to reference restrictions applicable to the Shares
(including, without limitation, restrictions applicable to Restricted Stock).

11.3 Effective Date. The Plan will become effective on the day prior to the
Public Trading Date (the “Effective Date”). No Incentive Stock Option may be
granted pursuant to the Plan after the tenth anniversary of the

15

--------------------------------------------------------------------------------

 

earlier of (i) the date the Plan was approved by the Board and (ii) the date the
Plan was approved by the Company’s stockholders.

11.4 Amendment of Plan. The Board may amend, suspend or terminate the Plan at
any time and from time to time; provided that (a) no amendment requiring
stockholder approval to comply with Applicable Law shall be effective unless
approved by the Board, and (b) no amendment, other than an increase to the
Overall Share Limit or pursuant to Article IX or Section 11.6, may materially
and adversely affect any Award outstanding at the time of such amendment without
the affected Participant’s consent. No Awards may be granted under the Plan
during any suspension period or after Plan termination. Awards outstanding at
the time of any Plan suspension or termination will continue to be governed by
the Plan and the Award Agreement, as in effect before such suspension or
termination. The Board will obtain stockholder approval of any Plan amendment to
the extent necessary to comply with Applicable Law.

11.5 Provisions for Foreign Participants. The Administrator may modify Awards
granted to Participants who are foreign nationals or employed outside the United
States, establish subplans or procedures under the Plan or take any other
necessary or appropriate action to address Applicable Law, including
(a) differences in laws, rules, regulations or customs of such foreign
jurisdictions with respect to tax, securities, currency, employee benefit or
other matters, (b) listing and other requirements of any foreign securities
exchange, and (c) any necessary local governmental or regulatory exemptions or
approvals.

11.6 Section 409A.

(a) General. The Company intends that all Awards be structured to comply with,
or be exempt from, Section 409A, such that no adverse tax consequences,
interest, or penalties under Section 409A apply. Notwithstanding anything in the
Plan or any Award Agreement to the contrary, the Administrator may, without a
Participant’s consent, amend this Plan or Awards, adopt policies and procedures,
or take any other actions (including amendments, policies, procedures and
retroactive actions) as are necessary or appropriate to preserve the intended
tax treatment of Awards, including any such actions intended to (A) exempt this
Plan or any Award from Section 409A, or (B) comply with Section 409A, including
regulations, guidance, compliance programs and other interpretative authority
that may be issued after an Award’s grant date. The Company makes no
representations or warranties as to an Award’s tax treatment under Section 409A
or otherwise. The Company will have no obligation under this Section 11.6 or
otherwise to avoid the taxes, penalties or interest under Section 409A with
respect to any Award and will have no liability to any Participant or any other
person if any Award, compensation or other benefits under the Plan are
determined to constitute noncompliant “nonqualified deferred compensation”
subject to taxes, penalties or interest under Section 409A.

(b) Separation from Service. If an Award constitutes “nonqualified deferred
compensation” under Section 409A, any payment or settlement of such Award upon a
Participant’s Termination of Service will, to the extent necessary to avoid
taxes under Section 409A, be made only upon the Participant’s “separation from
service” (within the meaning of Section 409A), whether such “separation from
service” occurs upon or after the Participant’s Termination of Service. For
purposes of this Plan or any Award Agreement relating to any such payments or
benefits, references to a “termination,” “termination of employment” or like
terms means a “separation from service.”

(c) Payments to Specified Employees. Notwithstanding any contrary provision in
the Plan or any Award Agreement, any payment(s) of “nonqualified deferred
compensation” required to be made under an Award to a “specified employee” (as
defined under Section 409A and as the Administrator determines) due to his or
her “separation from service” will, to the extent necessary to avoid taxes under
Section 409A(a)(2)(B)(i) of the Code, be delayed for the six-month period
immediately following such “separation from service” (or, if earlier, until the
specified employee’s death) and will instead be paid (as set forth in the Award
Agreement) on the day immediately following such six-month period or as soon as
administratively practicable thereafter (without interest). Any payments of
“nonqualified deferred compensation” under such Award payable more than six
months following the Participant’s “separation from service” will be paid at the
time or times the payments are otherwise scheduled to be made.

16

--------------------------------------------------------------------------------

 

11.7 Limitations on Liability. Notwithstanding any other provisions of the Plan,
no individual acting as a director, officer or other employee of the Company or
any Subsidiary will be liable to any Participant, former Participant, spouse,
beneficiary, or any other person for any claim, loss, liability, or expense
incurred in connection with the Plan or any Award, and such individual will not
be personally liable with respect to the Plan because of any contract or other
instrument executed in his or her capacity as an Administrator, director,
officer or other employee of the Company or any Subsidiary. The Company will
indemnify and hold harmless each director, officer or other employee of the
Company or any Subsidiary that has been or will be granted or delegated any duty
or power relating to the Plan’s administration or interpretation, against any
cost or expense (including attorneys’ fees) or liability (including any sum paid
in settlement of a claim with the Administrator’s approval) arising from any act
or omission concerning this Plan unless arising from such person’s own fraud or
bad faith; provided that he or she gives the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf.

11.8 Data Privacy. As a condition for receiving any Award, each Participant
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of personal data as described in this Section by and
among the Company and its Subsidiaries and affiliates exclusively for
implementing, administering and managing the Participant’s participation in the
Plan. The Company and its Subsidiaries and affiliates may hold certain personal
information about a Participant, including the Participant’s name, address and
telephone number; birthdate; social security, insurance number or other
identification number; salary; nationality; job title(s); any Shares held in the
Company or its Subsidiaries and affiliates; and Award details, to implement,
manage and administer the Plan and Awards (the “Data”). The Company and its
Subsidiaries and affiliates may transfer the Data amongst themselves as
necessary to implement, administer and manage a Participant’s participation in
the Plan, and the Company and its Subsidiaries and affiliates may transfer the
Data to third parties assisting the Company with Plan implementation,
administration and management. These recipients may be located in the
Participant’s country, or elsewhere, and the Participant’s country may have
different data privacy laws and protections than the recipients’ country. By
accepting an Award, each Participant authorizes such recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, to
implement, administer and manage the Participant’s participation in the Plan,
including any required Data transfer to a broker or other third party with whom
the Company or the Participant may elect to deposit any Shares. The Data related
to a Participant will be held only as long as necessary to implement,
administer, and manage the Participant’s participation in the Plan. A
Participant may, at any time, view the Data that the Company holds regarding
such Participant, request additional information about the storage and
processing of the Data regarding such Participant, recommend any necessary
corrections to the Data regarding the Participant or refuse or withdraw the
consents in this Section 11.8 in writing, without cost, by contacting the local
human resources representative. The Company may cancel Participant’s ability to
participate in the Plan and, in the Administrator’s sole discretion, the
Participant may forfeit any outstanding Awards if the Participant refuses or
withdraws the consents in this Section 11.8. For more information on the
consequences of refusing or withdrawing consent, Participants may contact their
local human resources representative.

11.9 Severability. If any portion of the Plan or any action taken under it is
held illegal or invalid for any reason, the illegality or invalidity will not
affect the remaining parts of the Plan, and the Plan will be construed and
enforced as if the illegal or invalid provisions had been excluded, and the
illegal or invalid action will be null and void.

11.10 Governing Documents. If any contradiction occurs between the Plan and any
Award Agreement or other written agreement between a Participant and the Company
(or any Subsidiary), the Plan will govern, unless such Award Agreement or other
written agreement was approved by the Administrator and expressly provides that
a specific provision of the Plan will not apply.

11.11 Governing Law. The Plan and all Awards will be governed by and interpreted
in accordance with the laws of the State of Delaware, disregarding the
choice-of-law principles of the State of Delaware and any other state requiring
the application of a jurisdiction’s laws other than the State of Delaware.

11.12 Clawback Provisions. All Awards (including the gross amount of any
proceeds, gains or other economic benefit the Participant actually or
constructively receives upon receipt or exercise of any Award or the receipt or
resale of any Shares underlying the Award) will be subject to recoupment by the
Company to the extent required to

17

--------------------------------------------------------------------------------

 

comply with Applicable Law or any policy of the Company providing for the
reimbursement of incentive compensation, whether or not such policy was in place
at the time of grant of an Award.

11.13 Titles and Headings. The titles and headings in the Plan are for
convenience of reference only and, if any conflict, the Plan’s text, rather than
such titles or headings, will control.

11.14 Conformity to Applicable Law. Participant acknowledges that the Plan is
intended to conform to the extent necessary with Applicable Law. Notwithstanding
anything herein to the contrary, the Plan and all Awards will be administered
only in a manner intended to conform with Applicable Law. To the extent
Applicable Law permit, the Plan and all Award Agreements will be deemed amended
as necessary to conform to Applicable Law.

11.15 Relationship to Other Benefits. No payment under the Plan will be taken
into account in determining any benefits under any pension, retirement, savings,
profit sharing, group insurance, welfare or other benefit plan of the Company or
any Subsidiary, except as expressly provided in writing in such other plan or an
agreement thereunder.

11.16 Unfunded Status of Awards. The Plan is intended to be an “unfunded” plan
for incentive compensation. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or Award
Agreement shall give the Participant any rights that are greater than those of a
general creditor of the Company or any Subsidiary.

11.17 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan, the Plan and any Award granted or awarded to any
individual who is then subject to Section 16 of the Exchange Act shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including Rule 16b-3 of the Exchange Act
and any amendments thereto) that are requirements for the application of such
exemptive rule. To the extent permitted by Applicable Law, the Plan and Awards
granted or awarded hereunder shall be deemed amended to the extent necessary to
conform to such applicable exemptive rule.

11.18 Prohibition on Executive Officer Loans. Notwithstanding any other
provision of the Plan to the contrary, no Participant who is a Director or an
“executive officer” of the Company within the meaning of Section 13(k) of the
Exchange Act shall be permitted to make payment with respect to any Awards
granted under the Plan, or continue any extension of credit with respect to such
payment, with a loan from the Company or a loan arranged by the Company in
violation of Section 13(k) of the Exchange Act.

11.19 Broker-Assisted Sales. In the event of a broker-assisted sale of Shares in
connection with the payment of amounts owed by a Participant under or with
respect to the Plan or Awards, including amounts to be paid under the final
sentence of Section 10.5: (a) any Shares to be sold through the broker-assisted
sale will be sold on the day the payment first becomes due, or as soon
thereafter as practicable; (b) such Shares may be sold as part of a block trade
with other Participants in the Plan in which all participants receive an average
price; (c) the applicable Participant will be responsible for all broker’s fees
and other costs of sale, and by accepting an Award, each Participant agrees to
indemnify and hold the Company harmless from any losses, costs, damages, or
expenses relating to any such sale; (d) to the extent the Company or its
designee receives proceeds of such sale that exceed the amount owed, the Company
will pay such excess in cash to the applicable Participant as soon as reasonably
practicable; (e) the Company and its designees are under no obligation to
arrange for such sale at any particular price; and (f) in the event the proceeds
of such sale are insufficient to satisfy the Participant’s applicable
obligation, the Participant may be required to pay immediately upon demand to
the Company or its designee an amount in cash sufficient to satisfy any
remaining portion of the Participant’s obligation.

* * * * *

18

--------------------------------------------------------------------------------

 

I hereby certify that the foregoing Plan was duly adopted by the Board of
Directors of Corsair Gaming, Inc. on September 11, 2020.

* * * * *

I hereby certify that the foregoing Plan was approved by the stockholders of
Corsair Gaming, Inc. on September 15, 2020.

Executed on this 22nd day of September, 2020.

 

/s/ Carina Tan

Corporate Secretary

 

19